I prepared the opinion of the court and concur in the reversal of the judgment for the reasons stated in divisions 4, 7, and 11 of the opinion; but dissent from the rulings made in divisions 3 and 8. . Under the pleadings and the facts, I do not think the court erred in giving the charge dealt with in division 3 of the opinion. In their answers, the defendants alleged that the plaintiff's failure to exercise ordinary care was the proximate and direct cause of any injuries sustained by him; and there was evidence to the effect that the driver of the automobile in which the plaintiff was riding approached a street intersection where the view of the intersecting street was blocked or obstructed by buildings and another automobile parked in the street, and that the driver of the automobile in which the plaintiff was riding violated certain specified city ordinances in not stopping the automobile before entering the intersection; that traffic signs required the driver of the automobile to bring the automobile to a stop before entering the intersection, and that another car was standing in the street; all of which should have been plainly visible to the plaintiff from where he was sitting in the automobile. Under these circumstances, whether the plaintiff exercised ordinary care for his safety in not warning or protesting to the driver of the automobile in which he was riding as to the danger in so approaching the intersection, was for the jury to determine under all the evidence. Eddleman v. Askew,50 Ga. App. 540 (2, 3) (179 S.E. 247). "A guest in an automobile can not at all times treat himself as `dead freight,' but, when negligence on the part of the driver arises, must act as an ordinarily prudent person would act, under the same or similar circumstances, to discover it and avoid its consequences." Crandall v. Sammons, 62 Ga. App. 1, 4 (7 S.E.2d 575). See also Russell v. Bayne, 45 Ga. App. 55
(163 S.E. 290). Under the pleadings and the evidence, *Page 348 
the charge was not error for any reason assigned. Nor did the court err in giving the charge as to apportionment of damages, dealt with in division 8 of the opinion. The contention that the charge was without evidence to support it is without merit. It was said in Russell v. Bayne, supra: "While the negligence of the host is not imputable to the guest, the guest can not close his eyes to known or obvious dangers arising either from the acts of the driver or from the acts of others, and if there is danger from either cause, and the circumstances are such that it would become apparent to a person of ordinary prudence in like circumstances, then it is the duty of the guest to do whatever in the opinion of a jury a person of ordinary prudence would or should do in the same or like circumstances." See Eddleman v.Askew, and Crandall v. Sammons, supra. Under the facts of this case, whether the plaintiff was guilty of negligence, and if so, to what extent, were matters for the jury to determine under all the facts and circumstances of the case; and if the jury found that the plaintiff was negligent and that this negligence contributed to his injuries, the jury had the right under the law to reduce any recovery by the plaintiff in proportion to the negligence of the plaintiff and the negligence of the defendants. Code, § 105-603.